            Case 8:20-cv-03125-GJH Document 1 Filed 10/27/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 GLOBAL INTERACTIVE MEDIA, INC.,

                         Plaintiff,                        Civil Action No. 20-cv-3125

                v.

 AT&T SERVICES, INC.
 and AT&T COMMUNICATIONS, LLC,

                       Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Global Interactive Media, Inc. (“GIM”) brings this patent-infringement action

against Defendants AT&T Services, Inc. and AT&T Communications, LLC (collectively “AT&T”

or “Defendants”), and alleges as follows:

                                             Parties

       1.      GIM is a Belizian corporation having its principal place of business at 84 Albert

Street, Belize City, Belize.

       2.      Upon information and belief, Defendant AT&T Services, Inc. is a Delaware

corporation with a place of business at 175 E. Houston Street, San Antonio, Texas 78205 and with

a registered agent for service of process at The Corporation Trust, Inc. 2405 York Road, Suite 201

Lutherville Timonium, Maryland 21093-22646.

       3.      Upon information and belief, Defendant AT&T Communications, LLC is a

Delaware limited liability company with a principal place of business at 208 South Akard Street,

Dallas, Texas 75202 and with a registered agent for service of process at The Corporation Trust

Company, 1209 Orange St., Wilmington, Delaware 19801.




                                               -1-
             Case 8:20-cv-03125-GJH Document 1 Filed 10/27/20 Page 2 of 9



        4.      At all times relevant to the instant lawsuit, Defendants owned and/or operated an

online television programming guide branded as the AT&T U-verse Channel Guide (”U-verse

Guide”) accessible at http://U-verse.com/guide. Defendants directed the U-verse Guide at multiple

cities in the United States, including in this judicial district.

                                       Jurisdiction and Venue

        5.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et

seq.

        6.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1338(a).

        7.      This Court may exercise personal jurisdiction over Defendant because Defendant

conducts continuous and systematic business in Maryland. For example, Defendant sells services

to Defendant’s customers in this District. Defendant maintains a regular and established place of

business in this District. These patent infringement claims arise directly from Defendants’

continuous and systematic activity in this District. Thus, this Court’s exercise of jurisdiction over

Defendants would be consistent with traditional notions of fair play and substantial justice.

        8.      Defendants are subject to this Court’s general and specific personal jurisdiction

because they have sufficient minimum contacts within the State of Maryland and this District,

pursuant to due process and/or the Maryland Long Arm Statute, because Defendants purposefully

availed themselves of the privileges of conducting business in the State of Maryland and in this

District, because they regularly conduct and solicit business within the State of Maryland and

within this District, and because GIM’s causes of action arise directly from Defendants’ business

contacts and other activities in the State of Maryland and this District.

        9.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b).




                                                   -2-
           Case 8:20-cv-03125-GJH Document 1 Filed 10/27/20 Page 3 of 9




                                            The Asserted Patents

        10.     GIM asserts U.S. Patent Nos. 7,574,721 (the “’721 Patent”), 8,032,907 (the “’907

Patent”), and 6,314,577 (the “’577 Patent”) (collectively, the “Asserted Patents”) in this action.

The Asserted Patents each claim methods and/or systems of tracking broadcasts and providing

program information on demand to customers who may wish to make purchasing decisions based

on the program information. The inventions claimed in the Asserted Patents represent uses of

technology that were neither well-understood nor routine or conventional as of the time of the

inventions. Prior to the inventions claimed in the Asserted Patents, for example, consumers

listening to a radio broadcast may have heard a song they liked and wished to purchase, but unless

the station identified the song, the listeners had no ready way to obtain information about the song

such as the title or artist. With the inventions claimed by the Asserted Patents, listeners not only

are able to obtain that information, they are also able to purchase songs directly, an option that was

not available to them until after the inventions of the Asserted Patents. The technology claimed in

the Asserted Patents has become widespread to the point of ubiquity.

        11.     Defendants directly and/or indirectly make, use, distribute, market, sell and/or offer

to sell throughout the United States, including in this judicial district, products and/or services that

infringe one or more claims of the Asserted Patents as described below. Defendants have infringed,

literally or through the doctrine of equivalents, directly, jointly, or indirectly, contributorily and/or

through the inducement of others, one or more claims of each of the Asserted Patents, by the above

referenced acts.

                      Count 1 – Infringement of U.S. Patent No. 7,574,721

        12.     GIM owns the ’721 Patent (attached as Exhibit A).




                                                  -3-
           Case 8:20-cv-03125-GJH Document 1 Filed 10/27/20 Page 4 of 9



        13.     Defendants infringed at least claim 1 of the ’721 patent by identifying television

broadcast providers based in response to a user’s submission of a geographic identifier such as a

zip code as follows:

                a.      Claim 1 recites “A method for identifying at least one broadcast provider

through a combination of a geographic identification code and a broadcast identifier.” (Ex. A at

col. 17, ll. 44-46). During the relevant time period, Defendants’ U-verse Guide identified local

broadcast providers by zip code (a “geographic identification code”) and station call letters (a

“broadcast identifier”).

                b.      Claim 1 recites “digitally storing, in a database, one or more geographic

identification codes that are each associated with at least one area or location in which a broadcast

is receivable from at least one broadcast provider . . . .” (Ex. A at col. 17, ll. 47-50). During the

relevant time period, Defendants U-verse Guide stored multiple zip codes that were each

associated with the cities serviced by the website.

                c.      Claim 1 further recites “digitally storing, in the database, one or more

broadcast identifiers that are each associated with at least one broadcast provider ....” (Ex. A at col.

17, ll. 51-53). During the relevant time period, Defendants’ U-verse Guide stored multiple station

call letters that were each associated with a broadcast provider.

                d.      Claim 1 further recites “receiving at least one user related geographic

identification code ....” (Ex. A at col. 17, ll. 54-55). During the relevant time period, Defendants’

U-verse Guide received zip codes inputted by users.

                e.      Claim 1 further recites “receiving at least one user related broadcast

identifier, wherein the received at least one user related broadcast identifier is not required to by

itself identify a broadcast provider ....” (Ex. A at col. 17, ll. 56-59). During the relevant time period,




                                                   -4-
           Case 8:20-cv-03125-GJH Document 1 Filed 10/27/20 Page 5 of 9



Defendants’ U-verse Guide received a user related broadcast identifier when the user selects a

category or “genre” of a television program for which she wished to identify a broadcast provider,

such as “Kids,” “Movies,” “News,” or “Sports.”

                f.      Claim 1 involves “determining, by a processor, a subset of data from the

database using the received at least one user related geographic identification code, the subset of

data comprising at least one of the stored one or more broadcast identifiers that are associated with

at least one of the stored one or more geographic identification codes that corresponds to the

received at least one user related geographic identification code[.]” (Ex. A at col. 17, ll. 60-67).

Defendants’ U-verse Guide determined by processor, using the user’s ZIP code, a subset of data

comprising stored broadcast identifiers (e.g., Fox) associated with broadcast television programs

broadcast by the broadcasters within the user’s service area.

                      Count 2 – Infringement of U.S. Patent No. 8,032,907

        14.     GIM owns United States Patent 8,032,907 (the “’907 patent”) (attached as Exhibit

A).

        15.     Defendants infringed at least one of the 90 methods and systems claimed in the

’907 patent by providing the U-verse Guide.

        16.     For example, and for illustration of one of the 90 claims of the ’907 patent that GIM

alleges that the U-verse Guide infringed, the guide infringed claim 18 of the ’907 patent as follows:

                 a.     Claim 18 claims a “method for providing recipients of a broadcast with

automated information about program material, the method comprising: broadcasting program

material in at least one broadcast[.]” (Ex. B at col. 19, ll. 13-16). At all times relevant to the instant

lawsuit, the U-verse Guide provided information about program material that is broadcast by

Defendants in Maryland, http://U-verse.com/guide.




                                                   -5-
           Case 8:20-cv-03125-GJH Document 1 Filed 10/27/20 Page 6 of 9



                 b.     Claim 18 includes the step of “receiving one or more user inquiries from

one or more recipients of said at least one broadcast, said one or more inquiries including broadcast

identifier information . . . .” (Ex. B at col. 19, ll. 17-19). At all times relevant to the instant lawsuit,

a user of the U-verse Guide could inquire regarding the programs being broadcast by Defendants.

For example, a user may access the U-verse Guide and inquire about sports program material, for

example, the show “Real Sports With Brian Gumbel,” Episode “09” broadcast on HBO HD.

                 c.     The method of claim 18 involves “creating a program description file

comprising program information related to program material to be broadcast in the future[.]” (Ex.

B at col. 19, ll. 20-22). Defendants’ U-verse Guide, prior to the broadcast of programs, created

files describing the programs to be broadcast. For example, the user inquiring about the Real Sports

With Brian Gumbel” would learn: “The new director of the NFL Players Association discusses

upcoming contract talks . . . .”

                 d.     Next, claim 18 involves “communicating the program information into a

programmed data processor[.]” (Ex. B at col. 19, ll. 23-24). A user of the U-verse Guide was able

to learn the name and description of a program being broadcast, e.g., Episode “09” of Real Sports

with Brian Gumbel, because Defendants had a programmed data processor into which the program

description file was loaded.

                 e.     Claim 18 involves “synchronizing said communicated program information

with said program material of said at least one broadcast[.]” (Ex. B at col. 19, ll. 25-26).

Defendants’ synchronized the program information with the broadcast of Episode “09” of “Real

Sports with Brian Gumbel.”

                 f.     Claim 18 involves “using said data programmed data processor to

communicate, to the one or more recipients, program information that corresponds to the broadcast




                                                    -6-
            Case 8:20-cv-03125-GJH Document 1 Filed 10/27/20 Page 7 of 9



identifier information included in said one or more inquiries, wherein at least one of the program

description file, the program information, and the synchronized program information is associated

with the broadcast identifier information.” (Ex. B at col. 19, ll. 28-35). Defendants’ U-verse Guide

communicated the “Real Sports with Brian Gumbel” Episode “09” program information to the

consumer.

                          Count 3 – Infringement of U.S. Patent No. 6,314,577

       17.     GIM owns United States Patent 6,314,577 (the “’577 patent”) (attached as Exhibit

B).

       18.     Defendants infringed at least one of the 130 methods and systems claimed in the

’577 patent by providing the U-verse Guide.

       19.     For example, and for illustration of one of the 130 claims of the ’577 patent that

GIM alleges the U-verse Guide infringed, the guide infringed claim 94 of the ’577 patent as

follows:

               a.      Claim 94 is a “method for providing listeners or viewers of a radio or

television broadcast with automated information about program material, comprising the steps of:

broadcasting at least one radio or television broadcast[.]” (Ex. C at col. 23, ll. 15-18). At all times

relevant to the instant lawsuit, Defendants’ U-verse Guide provided viewers of television programs

with automated information about program broadcasted by Defendants

               b.      Claim 94 involves “receiving user inquiries from a listener or viewer of said

radio or television broadcast[.]” (Ex. C at col. 23, ll. 19-20). A user of Defendants’ U-verse Guide

could inquire regarding the programs being broadcast on, for example, the HBO-HD channel 800

at 12:30 pm.

               c.      Claim 94 involves “creating a program description file[.]” (Ex. C at col. 23,




                                                 -7-
            Case 8:20-cv-03125-GJH Document 1 Filed 10/27/20 Page 8 of 9



l. 21). Defendants, prior to the broadcast of programs, created files describing the programs to be

broadcast. For example, the user inquiring about the program broadcast by Defendants on HBO-

HD channel 800 at 12:30 pm would learn that the program is Episode “09” of Real Sports With

Brian Gumbel, in which: “The new director of the NFL Players Association discusses upcoming

contract talks . . . .”

                 d.       The method of claim 94 involves “communicating program list information

into a programmed data processor[.]” (Ex. C at col. 23, ll. 22-23). A user of the U-verse Guide was

able to learn the name and description of a program being broadcast because Defendants had a

programmed data processor into which the program description file was loaded.

                 e.       Claim 94 involves “correlating said program descriptions of program

material with said program list information and generating information in a database responsive to

only a broadcast identifier[.]” (Ex. C at col. 23, ll. 24-27). Defendants correlated the description

of Episode “09” to the list of scheduled programs so that the description is correlated and

responsive to the 12:30 pm identifier of Real Sports With Brian Gumbel “Episode 09” on HBO

HD channel 800.

                 f.       Claim 94 involves “using said programmed data processor to communicate

said program description file responsive to said user inquiry.” (Ex. C at col. 23, ll. 28-30).

Defendants’ U-verse Guide uses the data processor to communicate the description of Episode

“09” of “Real Sports With Brian Gumbel” to the user when the user accesses the service during

the 12:30 pm broadcast to inquire about the program.

                                          Demand for Jury Trial

        GIM demands a trial by jury on all matters and issues triable by jury.




                                                 -8-
            Case 8:20-cv-03125-GJH Document 1 Filed 10/27/20 Page 9 of 9



                                       Prayer for Relief

      WHEREFORE, GIM prays for the following relief against Defendant:

      (a)      Judgment that Defendants have directly infringed claims of the Asserted Patents;

      (b)      For a reasonable royalty;

      (c)      For pre-judgment interest and post-judgment interest at the maximum rate allowed

               by law; and

      (d)      For such other and further relief as the Court may deem just and proper.


Dated: October 27, 2020                       Respectfully Submitted,
                                              Thomas G. Southard_/s/___________
                                              Thomas G. Southard (#16861)
                                              Brian S. Seal (pro hac vice pending)
                                              BUTZEL LONG, PC
                                              1909 K. St., N.W., Suite 500
                                              Washington, D.C. 20006
                                              Tel: (202) 454-2800
                                              Fax: (202) 454-2805
                                              Email: southard@butzel.com

                                              Attorneys for Global Interactive Media, Inc.




                                               -9-
